Filed 6/24/22 New Look Skin Center v. Yerushalmi CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION TWO


 NEW LOOK SKIN CENTER,                                            B310501
 INC. et al.,
                                                                  (Los Angeles County
           Plaintiffs and Respondents,
                                                                  Super. Ct. No.
           v.                                                     20GDCV00763)

 DAVID YERUSHALMI et al.,

           Defendants and Appellants.




     APPEAL from an order of the Superior Court of Los
Angeles County, Ralph C. Hofer, Judge. Affirmed.
     Vivoli Saccuzzo and Michael W. Vivoli for Defendants and
Appellants.
     Kerendian & Associates, Inc., Shab Kerendian and Edrin
Shamtob for Plaintiffs and Respondents.
       New Look Skin Center, Inc. and its manager Albert
Markarian (collectively plaintiffs1) operate a medical spa that
offers various body care services. They filed a complaint alleging
Attorney David Yerushalmi and the Yerushalmi Law Firm, APC
(collectively defendants2) wrongfully obtained New Look spa’s
confidential liability insurance information to submit a personal
injury claim on behalf of a client. Defendants filed a special
motion to strike the complaint under the anti-SLAPP statute,
Code of Civil Procedure section 425.16. The trial court denied the
motion. Defendants timely appealed. We conclude because
defendants’ assertedly protected activity fell within the illegality
exception, the anti-SLAPP motion was properly denied and
plaintiffs’ complaint may proceed.
                               FACTS
I.     Events Leading to the Alleged Wrongful Acts
       On August 2, 2020, Ashley Kermani purportedly suffered
burns while undergoing a laser hair-removal procedure at the
New Look spa. Kermani was a family friend of Attorney
Yerushalmi.
       On August 14, 2020, Attorney Yerushalmi phoned New
Look spa and spoke to Evana Khachadoori “in reference to Ashley
Kermani’s burn.” Yerushalmi explained that Kermani had


      1 We refer to New Look and Albert Markarian collectively
as plaintiffs. However, in presenting the facts we refer to New
Look spa and Albert Markarian individually where appropriate.

      2We refer to Attorney Yerushalmi and the Yerushalmi Law
Firm collectively as defendants. However, in presenting the facts
we refer to Attorney Yerushalmi and the Yerushalmi Law Firm
by name where appropriate.




                                 2
unsuccessfully requested New Look spa’s liability insurance
information to make a claim for her injuries. Now, Attorney
Yerushalmi was demanding that New Look spa produce the
requested insurance information or face a lawsuit. Khachadoori
replied she did not have the insurance information, but she would
obtain it from New Look spa’s owner and follow up with Kermani.
Khachadoori added that if Kermani intended to pursue a lawsuit,
she should contact New Look spa’s attorneys.3
      On August 15, 2020, Ashley Kermani retained defendants
to represent her against New Look spa concerning her alleged
personal injuries.
      On August 17, 2020, Attorney Yerushalmi e-mailed New
Look spa, identified himself as Kermani’s counsel, and requested
that New Look spa immediately disclose its liability insurance
information.
      The same day, Attorney Yerushalmi phoned New Look spa,
asked to speak with Evana Khachadoori, and falsely identified
himself as “Alan.” When Khachadoori came to the phone,
Yerushalmi made it clear he still wanted New Look spa’s liability
insurance information. Khachadoori advised Yerushalmi that his
earlier e-mail had been forwarded to New Look spa’s counsel,
who would be contacting him. When Yerushalmi persisted,
Khachadoori stated it would be inappropriate for her to
communicate with Yerushalmi directly at this point and ended
the call.



      3 This phone conversation as well as nearly all the others in
this case were transcribed and introduced into evidence by
plaintiffs at the hearing on the motion to strike the complaint.




                                3
      In his declaration, Attorney Yerushalmi acknowledged he
had used a false name in his August 17, 2020 phone call because
Evana Khachadoori had been refusing to take his calls.
Yerushalmi stated when he was transferred to Khachadoori as
“Alan,” he “immediately” informed her of his true name.
Attorney Yerushalmi stated he regretted using a false name, but
he believed he had no other choice in trying to obtain the liability
insurance information from Khachadoori.
      On August 24, 2020, New Look spa’s counsel, Shab
Kerendian of Kerendian and Associates, e-mailed Attorney
Yerushalmi. Attorney Kerendian advised Yerushalmi to refrain
from further contact with New Look spa. Kerendian stated that
Attorney Edrin Shambob from his firm would be in touch.
      In a second e-mail to Attorney Yerushalmi the same day,
Attorney Kerendian stated that New Look spa “has no obligation
to provide their insurance information to you at this time. [New
Look spa’s] relationship with their insurance company is their
business and if [New Look spa] wishes to make a claim, they will
do so according to the requirements of their insurance policy.”
Kerendian then asked Yerushalmi to send him details of the
incident so he could review Kermani’s claim and provide a formal
response.
      Attorney Yerushalmi responded by e-mail to Attorney
Kerendian that he would file a lawsuit.
II.   The Alleged Wrongful Acts
      A.     September 3, 2020 Phone Call to Nationwide
             Insurance Company
      On September 3, 2020, Joshua Mosher was working as a
Nationwide Insurance Company telephone representative.
Mosher received a phone call from a male caller, who identified




                                 4
himself as “Albert Markarian” from New Look Skin Center. The
caller said New Look spa’s “telecommunication, phone, internet
everything went out” and he wanted to obtain “a copy of [New
Look Skin Center’s] latest declaration page for a meeting with
our accountant.” Believing the caller was New Look spa’s
manager, Albert Markarian, Mosher suggested the caller speak
with the local insurance agent, who could provide the requested
insurance policy declaration page. Mosher then transferred the
call to New Look’s local insurance agent, Colony West Financial
Insurance Services.
       B.    September 3, 2020 Phone Call to Colony West
             Financial Insurance Services
       Anahi Contreras, a representative for Colony West
Financial Insurance Services, received the transferred phone call
from Joshua Mosher. According to Contreras’s declaration, she
spoke to a male caller, who introduced himself to her as “ ‘Albert
Markarian’ ” and requested a copy of New Look spa’s “general
business insurance policy declaration page and also a certificate
of insurance.” The caller wanted the documents “ ‘for a meeting
tomorrow with my accountant.’ ” Contreras verified Markarian’s
status as a client and offered to send the requested documents to
Markarian’s e-mail address on file. In response, the caller asked
for the documents to be sent instead to a different e-mail address.
Contreras agreed, but in compliance with company policy, she
also sent the documents to Markarian’s e-mail address on file.
       C.    Markarian’s Discovery of the September 3, 2020
             Phone Calls and Request for Insurance
             Information Falsely Attributed to Him
       On September 4, 2022, Albert Markarian received from
Colony West Financial Insurance Services a copy of the five




                                 5
insurance documents e-mailed to the male caller on September 3,
2022. Those five documents were certificates of liability
insurance and evidence of property insurance. In his declaration,
Albert Markarian stated that neither he nor anyone else at New
Look spa had phoned or requested insurance documents from
Nationwide Insurance Company, Colony West Financial
Insurance Services, or Anahi Contreras on September 3, 2020.
Upon receipt of the documents, Markarian phoned Contreras,
who related her phone conversation with the male caller.
       Later, Albert Markarian listened to Nationwide Insurance
Company’s audio recording of the September 3, 2020 phone
conversation between Joshua Mosher and the male caller. In his
declaration, Markarian stated he “immediately” noticed the
caller’s voice matched that of Attorney Yerushalmi as recorded in
his August 14 and 17, 2020 phone calls to New Look spa. In her
declaration, Anahi Contreras stated that when Markarian
phoned her on September 4, 2020, she “immediately noticed” that
his voice did not match the voice of the male caller who had
identified himself the day before as Albert Markarian. And after
listening to the two New Look spa’s audio recordings, Contreras
recognized Attorney Yerushalmi’s voice as that of the male caller.
       In his declaration, Attorney Yerushalmi stated he had
hired “a licensed private investigator to try and obtain available
insurance information” for New Look spa. On September 3, 2020,
Attorney Yerushalmi “confirmed that [New Look spa] held an
insurance policy issued by Nationwide Insurance” Company.
Attorney Yerushalmi denied he had identified himself as Albert
Markarian or had requested New Look spa’s insurance policy or
declaration page from Nationwide Insurance Company. Also
submitted by Yerushalmi was the declaration of Attorney




                                6
Michael W. Vivoli, Yerushalmi’s counsel in this case, who stated
the voice on the audio recordings was not Attorney Yerushalmi’s.
       D.    The Claim Against New Look Submitted by
             Defendants on Behalf of Ashley Kermani
       On September 11, 2020, Albert Markarian received an
e-mail from Shelby Cadry, a claims specialist for Nationwide
Insurance Company. Cadry stated she had been called on
September 10, 2020, by Attorney Leah Amaro of the Yerushalmi
Law Firm. Amaro told Cadry she was submitting a claim on
behalf of Ashley Kermani, who purportedly had been burned by a
laser hair removal procedure at the New Look spa. In submitting
the claim, Amaro had used policy number ACP3056889601,
which was the sole policy number listed on all five of the
insurance documents previously e-mailed to the male caller.
However, as Cadry informed Markarian, this was an incorrect
policy number for New Look spa’s liability insurance policy with
Nationwide Insurance Company. Cadry requested the claim be
processed under the corrected policy number.
                PROCEDURAL BACKGROUND
       On September 21, 2020, plaintiffs filed a complaint against
defendants for invasion of privacy, misappropriation of name
and/or likeness, negligent infliction of emotional distress,
intentional infliction of emotional distress, negligent
misrepresentation, intentional misrepresentation (fraud),
receiving stolen property in violation of Penal Code section 496,
and injunctive relief. The complaint alleged that after using a
false name in an attempt to secure a copy of New Look spa’s
confidential liability insurance information, defendants continued
to engage in surreptitious efforts to obtain the information by
falsely impersonating Albert Markarian. The information




                                7
defendants sought was not available to the public and contained
confidential insurance and related information belonging to New
Look spa. Defendants used fraudulent and deceptive means to
wrongfully obtain copies of the confidential information, resulting
in damages to plaintiffs.
       On October 8, 2020, defendants filed a complaint on behalf
of Ashley Kermani against New Look spa for negligence,
cosmetologist malpractice, and premise liability.
       On October 19, 2020, defendants filed a special motion to
strike plaintiffs’ eight-count complaint under the anti-SLAPP
statute, Code of Civil Procedure section 425.16. Plaintiffs filed
opposition to the motion, and defendants filed a reply.
       Following a hearing, the trial court ruled in plaintiffs’ favor
and denied the motion to strike. The court concluded defendants
had failed to demonstrate the complaint arose from protected
activity because the alleged wrongful conduct was conclusively
shown to be illegal. This appeal followed.
                            DISCUSSION
I.     Anti-SLAPP Statute and the Illegality Exception
       “A SLAPP suit ‘seeks to chill or punish a party’s exercise of
constitutional rights to free speech and to petition the
government for redress of grievances. [Citation.]’ [Citation].
‘[T]he Legislature enacted [Code of Civil Procedure] section
425.16,’ known as the anti-SLAPP statute, to provide ‘for the
early dismissal of unmeritorious claims filed to interfere with the
valid exercise of the constitutional rights of freedom of speech
and petition for the redress of grievances.’ [Citations.] The
statute is to ‘be construed broadly.’ ([Code Civ. Proc.,] § 425.16,
subd. (a).)” (Simmons v. Bauer Media Group USA, LLC (2020) 50
Cal.App.5th 1037, 1043.) This end is achieved with a procedure




                                  8
for striking the meritless and chilling causes of action at the
earliest stage of the litigation. The statutory procedure involves
two steps. For the first step, the moving defendant must make
the threshold showing that the challenged cause of action is one
“arising from” a protected activity—that is an activity “in
furtherance of the person’s right of petition or free speech.” (Code
Civ. Proc., § 425.16, subd. (b)(1); see City of Cotati v. Cashman
(2002) 29 Cal.4th 69, 76.) The moving defendant makes this
threshold showing by demonstrating the defendant’s conduct
underlying the plaintiff’s cause of action falls into one of four
categories of protected activity. (Code Civ. Proc., § 425.16, subd.
(e).)
       The categories of protected activity at issue here are any
written or oral statement made before a judicial proceeding or
made in connection with an issue under consideration or review
by a judicial body. (Code Civ. Proc., § 425.16, subd. (e)(1) & (2).)
Included in the two categories of protection is any litigation
statement if the statement “ ‘ “concern[s] the subject of the
dispute” and is made “in anticipation of litigation ‘contemplated
in good faith and under serious consideration.’ ” ’ ” (Digerati
Holdings, LLC v. Young Money Entertainment, LLC (2011) 194
Cal.App.4th 873, 887.) Courts have generally taken a broad view
of what constitutes litigation-related activity under Code of Civil
Procedure section 425.16. (See Kashian v. Harriman (2002) 98
Cal.App.4th 892, 908, and cases discussed therein.)
       Even if the defendant meets the threshold showing that the
challenged cause of action is one arising from protected activity,
if that activity is indisputably illegal, it is unprotected by the
anti-SLAPP statute. At this point of the first step, the plaintiff
may counter by showing that the defendant’s activity “was illegal




                                 9
as a matter of law because either the defendant concedes the
illegality of the assertedly protected activity or the illegality is
conclusively established by the evidence presented in connection
with the motion to strike. In doing so, the plaintiff must identify
with particularity the statute or statutes violated by the filing
and maintenance of the underlying action.” (Soukup v. Law
Offices of Herbert Hafif (2006) 39 Cal.4th 260, 286–287; see also
Flatley v. Mauro (2006) 39 Cal.4th 299, 320.) The words “illegal”
and “illegality” mean “criminal,” rather than any violation of a
statute. (Mendoza v. ADP Screening & Selection Services, Inc.
(2010) 182 Cal.App.4th 1644, 1654.)
       If the assertedly protected activity is indeed illegal, it is
unprotected by Code of Civil Procedure section 425.16. The
motion to strike is denied and the plaintiff’s complaint may
proceed. On the other hand, if the illegal activity exception does
not apply, the defendant’s activity is protected and the first step
of the analysis is complete.
       For the second step, the burden shifts to the plaintiff to
demonstrate “there is a [reasonable] probability that the plaintiff
will prevail on the claim.” (Code Civ. Proc., § 425.16, subd. (b)(1);
Falcon Brands, Inc. v. Mousavi & Lee, LLP (2022) 74 Cal.App.5th
506, 518.) If the plaintiff meets this burden, the motion to strike
is denied.
II.    Standard of Review
       “An order granting or denying a special motion to strike
shall be appealable.” (Code Civ. Proc., § 425.16, subd. (i).) On
appeal, we review either ruling de novo. (Monster Energy Co. v.
Schecter (2019) 7 Cal.5th 781, 788.) We must “consider the
pleadings, and supporting and opposing affidavits stating the
facts upon which the liability or defense is based.” (Code Civ.




                                 10
Proc., § 425.16, subd. (b)(2); accord, City of Cotati v. Cashman,
supra, 29 Cal.4th at p. 79.) We do not weigh credibility or
compare the weight of the evidence. Instead, we accept as true
the evidence favorable to the plaintiff and evaluate the
defendant’s evidence only to determine if it has defeated that
submitted by the plaintiff as a matter of law. (Melamed v.
Cedars-Sinai Medical Center (2017) 8 Cal.App.5th 1271, 1286–
1287.) “While we are required to construe the statute broadly, we
must also adhere to its express words and remain mindful of its
purpose.” (Paul v. Friedman (2002) 95 Cal.App.4th 853, 864.)
III. The First Step of the Anti-SLAPP Analysis
       Defendants made the threshold showing that all causes of
action in plaintiffs’ complaint arise from or are “based on”
defendants’ prelitigation activity. (See City of Cotati v. Cashman,
supra, 29 Cal.4th at pp. 77–78.) Indeed, it is Attorney
Yerushalmi’s advocacy that is the target of the complaint. The
primary issue is whether the exclusion from anti-SLAPP
protection applies here because Yerushalmi’s prelitigation
activity on behalf of a client was indisputably illegal.
       Plaintiffs contend Attorney Yerushalmi’s challenged
activity falls squarely within the illegality exception because the
gravamen of all causes of action in their complaint is premised on
his criminal wrongdoing—obtaining New Look spa’s property in
violation of Penal Code sections 532 and 496. Acknowledging
that Attorney Yerushalmi has not conceded the illegality of his
activity, plaintiffs argue the evidence conclusively establishes its
illegality as a matter of law.
        Penal Code section 532, subdivision (a) defines criminal
fraud. The statute provides in pertinent part: “Every person who
knowingly and designedly, by any false or fraudulent




                                11
representation or pretense, defrauds any other person of money,
labor, or property, whether real or personal, . . . and thereby
fraudulently gets possession of money or property, or obtains the
labor or service of another, is punishable in the same manner and
to the same extent as for larceny of the money or property so
obtained.”
       Pursuant to Penal Code section 496, subdivision (a):
“Every person who buys or receives any property that has been
stolen or that has been obtained in any manner constituting theft
or extortion, knowing the property to be so stolen or obtained, or
who conceals, sells, withholds, or aids in concealing, selling, or
withholding any property from the owner, knowing the property
to be so stolen or obtained, shall be punished . . . .”
       We agree with the trial court that plaintiffs conclusively
established defendants either personally obtained by false
pretense New Look spa’s confidential insurance documents from
Nationwide Insurance Company or knowingly received the stolen
documents. Plaintiffs presented evidence that (1) Attorney
Yerushalmi was expressly told he was not entitled to the
insurance documents at the time; (2) a caller, whose voice
matched Attorney Yerushalmi’s, falsely claimed to be New Look
spa’s manager, requested the documents from Nationwide
Insurance Company and its local agent, Colony West Financial
Insurance Services, under the guise of an important meeting, and
had the local agent route the documents to an e-mail address
other than the manager’s known e-mail address; (3) the
documents contained confidential information belonging to New
Look spa; (4) neither the manager nor anyone else at New Look
spa had requested the documents; and (5) defendants submitted a
claim against Nationwide Insurance Company using a distinct




                               12
but incorrect policy number that was taken from the stolen
e-mailed documents. Further, defendants do not dispute that
Attorney Yerushalmi persistently demanded the insurance
documents on behalf of a family friend and later client, whom
defendants then represented in a personal injury suit against
New Look spa. Attorney Yerushalmi also acknowledged he had
hired a private investigator to obtain the insurance documents
and was aware on the date of the phone calls that New Look spa
was insured by Nationwide Insurance Company.
      Defendants maintain the evidence in this case fails to
conclusively establish their assertedly protected activity was
criminal. They argue Attorney Yerushalmi repeatedly denied
calling Nationwide Insurance Company or its local agent on
September 3, 2020, and their unidentified private investigator
must have engaged in such wrongful conduct without their
knowledge. We are not persuaded.
      If defendants had not crossed the line with the
September 3, 2020 phone calls, their use of the incorrect policy
number from New Look spa’s stolen documents for submitting a
personal injury claim on September 11, 2020, clearly did. As
discussed above, Penal Code section 496, subdivision (a) outlaws
“receiv[ing] any property that has been stolen or that has been
obtained in any manner constituting theft . . . knowing the
property to be so stolen” or “withholding any property from the
owner, knowing the property to be so stolen.” Defendants offered
no explanation of how they came into possession of insurance
documents to which they were knowingly not entitled and then
withheld from plaintiffs. (See People v. Vallee (1970) 7
Cal.App.3d 167, 172 [proof that property was received, concealed,
or held with knowledge it was stolen may be shown by possession




                               13
of stolen property, accompanied by an unsatisfactory explanation
of the possession or by suspicious circumstances].) Had Colony
West Financial Insurance Services not tracked the stolen
insurance documents, the theft would never have been
uncovered.4
       We can envision no situation in which counsel’s commission
of receiving stolen property in the course of representing a client
qualifies as protected activity under the anti-SLAPP statute.
(See, e.g., Gerbosi v. Gaims, Weil, West & Epstein, LLP (2011) 193
Cal.App.4th 435, 446 [“Under no factual scenario offered by [the
defendant] is such wiretapping activity protected by the
constitutional guarantees of free speech and petition”].)
       The trial court properly denied defendants’ special motion
to strike the complaint under the anti-SLAPP statute, Code of
Civil Procedure section 425.16. Because we conclude the
illegality exception applies to exclude defendants from anti-
SLAPP protection, we need not consider whether plaintiffs have
demonstrated a reasonable probability of prevailing on the merits



      4 At oral argument, counsel for Yerushalmi argued that his
client would have been able to secure the contested insurance
documents through discovery and that we should consider this
contention. The court rejects this “no harm, no foul” argument as
it would condone the use of improper “self-help” means to extract
information extrajudicially. The fact is that Yerushalmi chose
not to use proper discovery procedures but to use the illegal
means which we find violated New Look spa’s rights under
Flatley v. Mauro, supra, 39 Cal.4th at page 320. Further, as New
Look spa’s counsel noted during oral argument, in this instance
Yerushalmi obtained documents to which he would not have been
entitled through discovery.




                                14
of their complaint. (Falcon Brands, Inc. v. Mousavi & Lee, LLP,
supra, 74 Cal.App.5th at p. 523.)
                          DISPOSITION
       The order is affirmed. Plaintiffs New Look Skin Center,
Inc. and Albert Markarian shall recover their costs on appeal.
       NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     HOFFSTADT, J.




                               15